DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on March 18, 2021.
Claims 1-20 are pending.
Claims 1, 2, 7, 11, 14, 15 and 20 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ming Choy on April 15, 2021.

With regard to claims 1, 9, 11, 12 and 15 amendments to the claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claim are as follows:

1. (Currently Amended) A computer-implemented method comprising:
receiving, by a computer, a first stack trace including a first sequence of stack frames;

receiving, by the computer, one or more subsequent stack traces; and
for at least one of the one or more subsequent stack traces:
determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames;
determining that the first sequence of stack frames and the second sequence of stack frames share a matching subsequence 
generating a second trace signature based at least in part on the matching subsequence 
generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.

9.	(Currently Amended) The computer-implemented method of claim 6,
wherein the tuple is a first tuple, wherein the binary tree is a first binary tree, and wherein the node is a first node;
wherein generating the second trace signature comprises:
determining that 

generating a third node that represents the non-matching subsequence of stack frames included in the second sequence of stack frames;
generating a second binary tree that includes the second node and a third binary tree that includes the third node; and
generating a second tuple that includes the second and third binary trees, wherein the second node and the third node are siblings and the second trace signature corresponds to the second tuple.

11.	(Currently Amended) A system comprising:
one or more processors; and
a memory accessible to the one or more processors, the memory storing one or more instructions that, upon execution by the one or more processors, causes the one or more processors to:
receive a first stack trace including a first sequence of stack frames;
generate, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames;
receive one or more subsequent stack traces; and
for at least one of the one or more subsequent stack traces:
determine, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames;
subsequence of stack frames; 
generate a second trace signature based at least in part on the matching subsequence 
generate, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.

12.	(Currently Amended) The system of claim 11,
wherein generating the second trace signature comprises:
determining that 
generating a first segment signature that represents the matching subsequence of stack frames;
generating a second segment signature that represents the non-matching subsequence of stack frames included in the second sequence of stack frames; and
generating the second trace signature, wherein the second trace signature includes the first segment signature and the second segment signature.


receiving a first stack trace including a first sequence of stack frames;
generating, based at least in part on the first sequence of stack frames, a first trace signature that represents the first sequence of stack frames;
receiving one or more subsequent stack traces; and
for at least one of the one or more subsequent stack traces:
determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames;
determining that the first sequence of stack frames and the second sequence of stack frames share a matching subsequence 
generating a second trace signature based at least in part on the matching subsequence 
generating, based at least in part on the second trace signature, a subsequent trace signature to represent a subsequent sequence of stack frames.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “determining, from at least one of the one or more subsequent stack traces, a second stack trace including a second sequence of stack frames; determining that the first sequence of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
April 15, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191